                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

SIMON RENE GARCIA,                                      §
TDCJ No. 01953699,                                      §
                                                        §
                          Petitioner,                   §
                                                        §
v.                                                      §             Civil No. SA-17-CA-01078-XR
                                                        §
LORIE DAVIS, Director,                                  §
Texas Department of Criminal Justice,                   §
Correctional Institutions Division,                     §
                                                        §
                          Respondent.                   §

                             MEMORANDUM OPINION AND ORDER

        Before the Court are Petitioner Simon Rene Garcia’s Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (ECF No. 1), Petitioner’s Memorandum in Support (ECF No. 7),

and Respondent’s Amended Answer (ECF No. 15).1 Having reviewed the record and pleadings

submitted by both parties, the Court concludes Petitioner is not entitled to relief under the

standards prescribed by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).

See 28 U.S.C. § 2254(d). Petitioner is also denied a certificate of appealability.

                                            Procedural History

        The facts of Petitioner’s offense were accurately summarized by the Fourth Court of

Appeals on direct appeal:

                This case stems from the murder of Samuel Wass on March 26, 2012.
        [Petitioner Garcia] was driving his Toyota Tundra truck on the day in question.
        [Petitioner Garcia] stopped the vehicle near where Wass was sitting, and
        [Petitioner] and an unidentified third-party exited the vehicle. An argument
        ensued. The argument escalated and the unidentified individual shot Wass several
        times with a .45 Glock firearm. [Petitioner Garcia] and the unidentified


1
         Petitioner has paid the applicable filing fee for this cause (ECF No. 2) and is represented by counsel in
these proceedings.
        individual then left in [Petitioner Garcia]’s vehicle, with [Petitioner Garcia] in the
        driver’s seat.

Garcia v. State, 486 S.W.3d 602, 604 (Tex. App.—San Antonio 2015, pet. ref’d); ECF No. 13-3

at 1.

        Petitioner was indicted for Wass’s murder on December 12, 2012. ECF No. 13-12 at 6

(Indictment). On August 19, 2014, a jury returned a guilty verdict pursuant to the law of parties

and assessed punishment at thirty years of imprisonment. State v. Garcia, No. 2012-CR-10101

(175th Dist. Ct., Bexar Cnty., Tex. Aug. 19, 2014); ECF No. 13-12 at 121 (Judgment).

Petitioner’s conviction and sentence were affirmed on direct appeal, and the Texas Court of

Criminal Appeals refused his petition for discretionary review on July 27, 2016. Garcia v. State,

No. 0308-16 (Tex. Crim. App.); ECF No. 13-11. Petitioner admits he has not filed a state habeas

corpus application challenging the constitutionality of his conviction and sentence. ECF No. 1 at

3.2

        Instead, Petitioner filed the instant petition for federal habeas corpus relief on October 24,

2017. ECF No. 1. In the petition, Petitioner raised two grounds for relief: (1) the evidence was

legally insufficient to support a conviction for murder under the law of parties and (2) the trial

court committed jury-charge error by failing to instruct the jury that each of the two murder

application paragraphs should be considered in tandem with its own law of parties instruction.

On February 12, 2018, Petitioner filed a Memorandum in Support wherein he provided

supplemental briefing on the insufficient evidence claim and waived his second claim alleging

jury-charge error. ECF No. 7 at 2, n2. The Director, relying exclusively on the state court’s

adjudication of the sufficiency claim on direct appeal, argues federal habeas relief is precluded

under the AEDPA’s deferential standard. ECF No. 15.

2
        See also http://www.search.txcourts.gov, search for “Garcia, [Petitioner]” last visited October 31, 2018.


                                                         2
                                      Standard of Review

       Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain

federal habeas corpus relief on any claim that was adjudicated on the merits in state court

proceedings unless the adjudication of that claim either: (1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States, or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the state

court proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult

standard stops just short of imposing a complete bar on federal court relitigation of claims

already rejected in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing

Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather

than subjective, with a focus on whether the state court’s application of clearly established

federal law was “objectively unreasonable” and not whether it was incorrect or

erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21

(2003). Even a strong case for relief does not mean the state court’s contrary conclusion was

unreasonable, regardless of whether the federal habeas court would have reached a different

conclusion itself. Richter, 562 U.S. at 102. Instead, a petitioner must show that the decision was

objectively unreasonable, which is a “substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007); Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003). So long as “fairminded

jurists could disagree” on the correctness of the state court’s decision, a state court’s



                                                3
determination that a claim lacks merit precludes federal habeas relief. Richter, 562 U.S. at 101

(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In other words, to obtain federal

habeas relief on a claim previously adjudicated on the merits in state court, Petitioner must show

that the state court’s ruling “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).

                                             Analysis

        Petitioner contends the State failed to present legally sufficient evidence to support a

conviction for murder under the law of parties. Specifically, Petitioner contends the evidence

was insufficient to establish he (1) intended to kill the victim and (2) he assisted the gunman in

doing so. Petitioner’s allegations were rejected by the state appellate court on direct appeal and

again by the Texas Court of Criminal Appeals when it refused Petitioner’s PDR. As discussed

below, Petitioner fails to show that either court’s determination was contrary to, or involved an

unreasonable application of, federal law, or that it was an unreasonable determination of the facts

based on the evidence in the record.

I.      Relevant Facts

        On direct appeal, the Fourth Court of Appeals accurately summarized the evidence

presented at Petitioner’s trial:

               The State’s case was tediously presented through the testimony of twenty
        witnesses and the admission of over fifty exhibits. Because most of [Petitioner
        Garcia]’s appellate issues revolve around the sufficiency of the State’s evidence, a
        more detailed version of the testimony is provided below.

        A.      Responding Officers

                San Antonio Police Officer Jose Rojas responded to an emergency signal
        and a report of shots fired. By the time he arrived at the scene, the victim, Samuel
        Wass, was being attended to by emergency personnel. Officer Rojas was able to


                                                 4
identify five witnesses: Jennifer Guzman, Bernabe Robledo Jr., Marissa
Casanova, Sally Garcia, and Domingo Perales.

        During the officer’s attempts to identify the individuals involved in the
shooting, several witnesses identified [Petitioner Garcia] as the driver of the
vehicle and an unidentified individual as the passenger and shooter. [Petitioner
Garcia] was described as wearing a red shirt, dark hair, medium-skin tone, and
smaller than the passenger. The passenger, and the shooter, was unknown to the
witnesses. The witnesses described the passenger as heavy-set with a goatee,
medium complexion, and wearing a white, polo shirt with stripes. The witnesses
were also able to describe the vehicle being driven by [Petitioner Garcia] as a
silver-gray Toyota Tundra and to provide a license plate.

       San Antonio Police Officer Faras Khalaf arrived shortly after the shooting.
He observed Guzman providing medical attention to Wass. Officer Khalaf further
relayed hearing Marissa Casanova scream, “It was Simon. It was Simon.”
Marissa did not, however, provide the officer with a last name. Finally, Officer
Khalaf’s investigation also supported the vehicle contained two individuals, but
only the passenger was shooting.

         Officer Randall Matthey, also with the San Antonio Police Department,
testified the vehicle was originally identified as a silver-colored Dodge. The
identification was later corrected to a silver-colored, four-door, Toyota Tundra
with a matching hard cover.

B.     The Eye-Witnesses

        The State called several witnesses that either witnessed the shooting or
arrived shortly thereafter.

       1.      Bernabe Robledo Jr.

       The State’s first lay witness was Bernabe Robledo Jr. At the time of the
shooting, Robledo, an insurance adjuster, was sitting in his vehicle writing an
estimate for Domingo Perales. Robles [sic] testified a red Honda Civic pulled in
behind him and, while the female exited the vehicle and entered the residence, the
male stayed in the vehicle. Robledo testified that, shortly thereafter, a silver truck
pulled up and the two individuals in the truck were arguing with the male in the
Honda. Robledo described two Hispanic men exiting the truck; the shorter one
from the driver’s side and the bigger one from the passenger door.

        As the arguing continued, Robledo saw the driver yelling at the Honda
passenger. Robledo was trying to mind his own business and finish the estimate
when he heard shots fired. When he looked up, Robledo identified the bigger guy
as the shooter and further testified he saw a black .45 Glock in the passenger’s
hand. Robledo heard the shooter say something akin to, “I told you not to do that
shit and I told you,” before firing several more times at the victim. When the
victim “rolled out of the car,” Robledo testified the passenger shot him again as
                                          5
the victim tried to duck behind the car towards the curb. When questioned,
Robledo believed he heard a total of seven or eight gunshots.

       Robledo further testified he heard the victim say, “they are shooting at me,
they are shooting at me,” followed by, “They shot me, they shot me.” Robledo
saw the driver pushing the passenger toward the truck and say, “let’s go, let’s go.”
As the two men drove off, Robledo was able to write down the license plate,
make, and model of the truck.

        Robledo did not know any of the individuals involved in the shooting.
Although he was able to provide the officers with a description of each, when
asked to identify the driver from a photo array, Robledo could only limit his
identification to two of the individuals shown. Yet, during trial, over defense
counsel’s objection, Robledo identified [Petitioner Garcia] as “the smaller
gentleman” and the driver of the silver Toyota Tundra.

       2.      Marissa Casanova

         Marissa testified Wass was her on-again, off-again boyfriend for
approximately three years and the father of her youngest child. Additionally, her
sister, Sally Ann, was married to [Petitioner Garcia]’s brother, Albert Garcia Jr.
Marissa relayed that she picked up Wass earlier in the evening in her sister’s red
Honda Civic and drove back to her father’s house. Marissa conceded she was
with Wass the evening before when Wass smoked marijuana and ingested
methamphetamines. Marissa’s father, Domingo Perales, did not like Wass; thus,
when they arrived at the house, Wass waited in the car while Marissa went inside
to get her sister, Sally Ann. Marissa further explained that she had known the
Garcia family, including Albert and [Petitioner Garcia], her entire life. They had
lived down the street and grown up together.

        While Marissa was in the residence, she heard five shots fired and then a
“loud truck” drive away. She testified she immediately recognized the vehicle as
“Simon’s truck,” the Toyota Tundra she often heard speeding through the
neighborhood. When she ran outside, she saw Wass walking toward her, he
stumbled, and then collapsed on the ground. When she asked “who did this,”
Marissa testified Wass “mouthed” it was [Petitioner Garcia].

       3.      Domingo Perales

        The State also called Domingo Perales to testify. Perales had known and
lived on the same street as the Garcia family for over thirty years and had known
[Petitioner Garcia] since he was born. He also testified his daughter, Sally Ann,
was married to [Petitioner Garcia]’s brother, Albert Garcia Jr. Perales testified
that he was on his doorstep, with his back to the street, when he heard the shots.
When Perales moved to where he could see what happened, he saw [Petitioner
Garcia] get into his Toyota Tundra and speed away. Perales further testified that



                                         6
he heard a second person get into the truck, but he could not see the passenger
door or the other individual.

       4.      Albert Garcia Sr.

        Albert Garcia Sr., [Petitioner Garcia]’s father, was also called to testify.
Mr. Garcia was in his residence when he heard the shots fired. As he walked out
the front door, he saw [Petitioner Garcia] driving by in his Toyota Tundra truck.
Mr. Garcia, the only individual that could identify the passenger, testified he only
knew the passenger as “Robert.” Although he did not know Robert’s last name,
he testified that Robert and [Petitioner Garcia] had been together earlier in the day
helping with the family snow-cone business.

       5.      Jennifer Guzman

        The final lay-witness was Jennifer Guzman. Guzman, a cardiac
sonographer, was on her way home when she saw two men arguing. As she
looked down to put her car into gear, Guzman reported hearing several gunshots.
When she looked up, she saw [Petitioner Garcia] run around the driver’s side of
the truck, but the truck took off quickly and she could only describe a “big arm”
with a black gun outside of the passenger’s side.

       Guzman was the first to administer first aid to Wass. She remembered
asking him “who shot you” and “who were you arguing with” and Wass
responding, “Simon.” But when questioned, Guzman acknowledged the
questions were asked in succession and Wass could have been answering either
question.

C.     Previous Exchange between [Petitioner] and Wass

        The State elicited testimony from several witnesses regarding previous
altercations between [Petitioner Garcia] and Wass. The State also called two
additional officers regarding a stolen vehicle in October of 2011, approximately
six months before the shooting. San Antonio Police Officer Connell testified that
[Petitioner Garcia] made a stolen vehicle report on a silver Toyota Tundra
registered to his father, Albert Garcia Sr. [Petitioner Garcia] reported that Wass
stole the vehicle for the “twenty-eight inch rims.” A second officer testified the
vehicle was later recovered with extensive damage to the vehicle.

        Marissa also described several incidents between Wass and [Petitioner
Garcia]. One incident involved her son playing outside with [Petitioner Garcia].
When she and Wass walked up, [Petitioner] commented that Wass was not the
child’s father. Under rigorous questioning, Marissa conceded Wass and
[Petitioner Garcia] exchanged “fighting words” and [Petitioner Garcia] “stated
something about ‘I’ll get you one day,’ or ‘I’ll be back to get you’ or something.”
The State also refreshed Marissa’s memory with her previous statement and
Marissa was forced to acknowledge telling the officers that shortly before
Christmas, approximately three months prior to the shooting, [Petitioner Garcia]
                                         7
       warned Wass, “Just wait, motherfucker, I’m going to get you.” Marissa explained
       that Wass simply replied, “Whatever.”

Garcia, 486 S.W.3d at 604-607; ECF No. 13-3 at 2-6.

II.    Reviewing Sufficiency Claims Under AEDPA

       In Jackson v. Virginia, 443 U.S. 307, 319 (1979), the Supreme Court enunciated the

standard of review when a state prisoner challenges the sufficiency of the evidence in a federal

habeas corpus proceeding. The Court stated the issue to be “whether, after viewing the evidence

in the light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Id. In applying this standard, the

Court went on to say that “[t]his familiar standard gives full play to the responsibility of the trier

of fact fairly to resolve conflicts in testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Id. Thus, all credibility choices and conflicts in

inferences are to be resolved in favor of the verdict. United States v. Resio-Trejo, 45 F.3d 907,

911 (5th Cir. 1995); United States v. Nguyen, 28 F.3d 477, 480 (5th Cir. 1994).

       In addition, AEDPA imposes a “twice-deferential standard” when a federal court reviews

a state prisoner’s claim challenging the sufficiency of the evidence. Parker v. Matthews, 567

U.S. 37, 43 (2012). As the Supreme Court has explained:

       The opinion of the Court in Jackson v. Virginia . . . makes clear that it is the
       responsibility of the jury—not the court—to decide what conclusions should be
       drawn from evidence admitted at trial. A reviewing court may set aside the jury’s
       verdict on the ground of insufficient evidence only if no rational trier of fact could
       have agreed with the jury. What is more, a federal court may not overturn a state
       court decision rejecting a sufficiency of the evidence challenge simply because
       the federal court disagrees with the state court. The federal court instead may do
       so only if the state court decision was “objectively unreasonable.”

Cavazos v. Smith, 565 U.S. 1, 2 (2011) (citations omitted).




                                                  8
III.   Application of the Jackson Standard

       Petitioner raised his insufficient evidence claim during his direct appeal proceedings, but

the Texas Court of Criminal Appeals refused Petitioner’s PDR without written order. Thus, this

Court “should ‘look through’ the unexplained decision to the last related state-court decision

providing” particular reasons, both legal and factual, “presume that the unexplained decision

adopted the same reasoning,” and give appropriate deference to that decision. Wilson v. Sellers,

138 S. Ct. 1188, 1191-92 (2018); Uranga v. Davis, 82 F.3d 282, 287 n.33 (5th Cir. 2018). In

other words, the Court must look to the last reasoned state judgment that considered and rejected

Petitioner’s insufficient evidence claim when reviewing the claim under the doubly deferential

standard set forth in Jackson. See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).

       In this case, the last reasoned state court decision was issued by the intermediate court of

appeals, which set forth the elements of the offense and concluded that there was sufficient

evidence to support Petitioner’s murder conviction under the Texas law of parties:

               A person commits the offense of murder if he intentionally or knowingly
       causes the death of an individual. Tex. Penal Code Ann. § 19.02(b)(1) (West
       2011). To convict [Petitioner] under the law of parties, the jury had to determine
       that [Petitioner] was criminally responsible for the acts of another. See Tex. Penal
       Code Ann. § 7.01(a) (West 2011); see also Gross v. State, 380 S.W.3d 181, 186
       (Tex. Crim. App. 2012). “A person is criminally responsible as a party to an
       offense if the offense is committed by his own conduct, by the conduct of another
       for which he is criminally responsible, or by both.” Id. Section 7.02(a)(2) of the
       penal code provides that a “person is criminally responsible for an offense
       committed by the conduct of another if . . . acting with intent to promote or assist
       the commission of the offense, he solicits, encourages, directs, aids, or attempts to
       aid the other person to commit the offense.” Id. § 7.02(a)(2).

               Generally, the trial court may instruct the jury on the law of parties if
       “there is sufficient evidence to support a jury verdict that the defendant is
       criminally responsible under the law of parties.” Ladd v. State, 3 S.W.3d 547,
       564 (Tex. Crim. App. 1999). The jury was entitled to consider the events that
       took place before, during, and after the commission of the crime. See Paredes v.
       State, 129 S.W.3d 530, 536 (Tex. Crim. App. 2004); Goff v. State, 931 S.W.2d
       537, 545 (Tex. Crim. App. 1996). “There must be sufficient evidence of an
       understanding and common design to commit the offense.” Gross, 380 S.W.3d at
                                                9
186 (citing Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004)). “Each
fact need not point directly to the guilt of the defendant, as long as the cumulative
effect of the facts are sufficient to support the conviction under the law of
parties.” Id. (citing Guevara, 152 S.W.3d at 49). Mere presence of a person at
the scene of a crime either before, during or after the offense, or even flight from
the scene, without more, is insufficient to sustain a conviction as a party to the
offense; however, combined with other incriminating evidence it may be
sufficient to sustain a conviction. Thompson v. State, 697 S.W.2d 413, 417 (Tex.
Crim. App. 1985); accord Gross, 380 S.W.3d at 186. Additionally, allegations
that a party is guilty under the law of parties need not be specifically pled in the
indictment. Barrera v. State, 321 S.W.3d 137, 144 n. 1 (Tex. App.–San Antonio
2010, pet. ref'd).

       1.      Gross v. State

       [Petitioner Garcia] relies on Gross v. State, 380 S.W.3d 181 (Tex. Crim.
App. 2012), for support that the evidence is insufficient to support his conviction.
Gross was convicted under the law of parties for the murder of Corkney Lee. Id.
at 183. The testimony at trial was that Gross and Lee, who were in different cars,
began arguing and Lee asked Gross to pull over. Both men exited their vehicles
and continued to exchange words. Id. Approximately one minute later, Gross’s
co-defendant exited Gross’s vehicle with a shotgun pointed at both Gross and
Lee. Testimony further evidenced Gross yelled for his co-defendant to stop
shooting. Although the gun was stored in Gross’s vehicle, it did not belong to
Gross. As Lee ran, Gross testified he heard shots, he panicked, and drove away
with his co-defendant and the gun.

        The Court of Criminal Appeals reiterated that the jury was permitted to
draw reasonable inferences, but may not “draw conclusions on speculation.” Id.
at 188 (citing Hooper v. State, 214 S.W.3d 9, 15 (Tex. Crim. App. 2007)). The
court pointed out that Lee and his passenger started the altercation, not Gross.
There was no testimony that Gross knew Lee or his passenger prior to the evening
of the shooting, much less evidence of any previous disagreements between the
two. Additionally, the record was void of evidence suggesting Gross “continued
the verbal altercation outside the vehicle in order to distract Lee and give [Gross’s
co-defendant] the opportunity to load the weapon unnoticed.” Id. at 187.
Although the State argued Gross and his co-defendant decided to kill Lee as they
were pulling over, the record did not support such a conclusion. Id. The court
concluded that Gross’s conviction was based on mere speculation; and, therefore,
the evidence did not substantiate his guilt. Id.

       2.      Testimony Elicited during [Petitioner Garcia]’s Trial

        Each of the eye-witnesses pointed to [Petitioner Garcia] as being the
driver of the vehicle. Domingo Perales, who had known [Petitioner Garcia] his
entire life, and [Petitioner Garcia]’s own father, identified [Petitioner Garcia] as
driving away from the scene shortly after the shooting. Robledo, the insurance

                                         10
adjuster who did not know any of the individuals involved, identified [Petitioner
Garcia] as the driver and as the individual fighting with Wass immediately prior
to the shooting. Robledo also identified [Petitioner Garcia] as telling the shooter
it was time to leave. Additionally, both Marissa and Guzman, the woman that
stopped to administer first aid, reported that Wass identified [Petitioner Garcia] as
the responsible person. The jury also heard testimony regarding [Petitioner
Garcia]’s and Wass’s extensive history, including allegations that Wass had stolen
[Petitioner Garcia]’s truck six months before the shooting.

       3.      Analysis

        The Gross case is clearly distinguishable. Here, [Petitioner Garcia] had
known Wass for years and they had a long and acrimonious history. There were
numerous altercations between the two individuals and several statements by
[Petitioner Garcia] that he was “going to get [Wass] someday.”

        The testimony was also replete with examples of [Petitioner Garcia]’s
involvement in the offense. [Petitioner Garcia] drove the vehicle and stopped
beside the vehicle in which Wass was sitting. Unlike Gross, where the victim
started the altercation, Wass’s vehicle was stopped; [Petitioner Garcia] [sic]
elected to stop his truck, exit the truck, walk around to Wass’s vehicle, and
partake in a verbal altercation. Wass further identified [Petitioner Garcia], and
not the passenger, as the responsible party. [Petitioner Garcia] started the verbal
altercation, and by all accounts, [Petitioner Garcia] directed the shooter when it
was time to leave. Unlike Gross, [Petitioner Garcia] was not merely present at the
scene of the crime and there was no evidence [Petitioner Garcia] attempted to stop
the shooter or that he appeared surprised by the shooting. Cf. Id. at 187.
[Petitioner Garcia], not the co-defendant, had the history with Wass and
[Petitioner Garcia] had the motive to harm or “get even” with Wass, and he drove
the vehicle away from the scene.

        The jury alone is charged with resolving conflicts in the testimony; and, as
the sole judge of the witness credibility, the jury was entitled to believe or
disbelieve all or part of the testimony for any witness. [Brooks v. State, 323
S.W.3d 893, 899 (Tex. Crim. App. 2010)]. The jury was entitled to make all
reasonable inferences from the evidence that, although [Petitioner Garcia] did not
pull the trigger, he “solicit[ed], encourage[ed], direct[ed], aid[ed], or attempt[ed]
to aid” a third party to commit the offense. See Tex. Penal Code Ann. §
7.02(a)(2). The testimony reasonably supports [Petitioner]’s involvement in the
shooting—before, during, and after. See [Williams v. State, 235 S.W.3d 742, 750
(Tex. Crim. App. 2007)]. Thus, viewing the evidence in the light most favorable
to the verdict, we cannot say the evidence is legally insufficient to support the
jury’s determination that [Petitioner Garcia] acted with intent to promote or assist
a third party to murder Wass. See [Vodochodsky v. State, 158 S.W.3d 502, 510
(Tex. Crim. App. 2005)].



                                         11
              Accordingly, [Petitioner Garcia]’s appellate issue alleging insufficiency of
       the evidence to substantiate his guilt under the law of parties is overruled. See
       [Hardy v. State, 281 S.W.3d 414, 421 (Tex. Crim. App. 2009)]; Brooks, 323
       S.W.3d at 899.

Garcia, 486 S.W.3d at 612-15; ECF No. 13-3 at 14-18.

       Petitioner fails to show that the state court’s determination was contrary to, or involved

an unreasonable application of, federal law, or that it was an unreasonable determination of the

facts based on the evidence in the record. A state appellate court’s determination is entitled to

great deference when, as was done here, the court conducted a thorough and thoughtful review of

the evidence. Callins v. Collins, 998 F.2d 269, 276 (5th Cir. 1993). Moreover, this Court has

independently reviewed the record and finds the evidence sufficient to support the verdict. Thus,

viewing all of the evidence under the doubly deferential standard that applies on federal habeas

review, Petitioner has not shown that the state court’s decision was objectively unreasonable or

that he is entitled to relief under Jackson. Federal habeas relief is therefore denied.

                                   Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,

335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a district

court rejects a petitioner’s constitutional claims on the merits, the petitioner must demonstrate

“that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This requires a petitioner to

show “that reasonable jurists could debate whether the petition should have been resolved in a

different manner or that the issues presented were ‘adequate to deserve encouragement to

proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).


                                                 12
       A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

                                     Conclusion and Order

       Petitioner has failed to establish that the state court’s rejection of the aforementioned

claim on the merits during his direct appeal proceedings was either (1) contrary to, or involved

an unreasonable application of, clearly established federal law, as determined by the Supreme

Court of the United States, or (2) based on an unreasonable determination of the facts in light of

the evidence presented during Petitioner’s state trial and appellate proceedings. As a result,

Petitioner’s federal habeas corpus petition does not warrant federal habeas corpus relief.

       Accordingly, based on the foregoing reasons, IT IS HEREBY ORDERED that:

       1.      Federal habeas corpus relief is DENIED and Petitioner Simon Rene Garcia’s
               Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1) is
               DISMISSED WITH PREJUDICE;

       2.      No Certificate of Appealability shall issue in this case; and

       3.      All other motions, if any, are DENIED, and this case is now CLOSED.

       SIGNED this 16th day of November, 2018.




                                            ________________________________

                                            XAVIER RODRIGUEZ
                                            UNITED STATES DISTRICT JUDGE




                                                13
